Citation Nr: 1643503	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-26 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 25, 2010, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to June 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied entitlement to TDIU.  An interim, December 2015 rating decision granted entitlement to TDIU, effective January 25, 2010, but no earlier; a supplemental statement of the case was issued with respect to the period of time prior to that date.  The issue has been recharacterized accordingly, above.  In July 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2016 Board hearing, the Veteran testified that he was unable to work prior to January 25, 2010, due to the frequency with which he was required to attend medical appointments related to his service-connected disabilities.  (See, e.g., hearing transcript, page 3).  The record currently before the Board does not support that contention.  The Veteran's testimony implies that the record before the Board may not be complete.  Consequently, remand is necessary to ensure that the record accurately reflects the frequency and purpose of medical appointments prior to January 25, 2010.  

In addition, a review of the record shows the Veteran was awarded Social Security Administration (SSA) disability benefits, based, at least in part, on service connected disabilities.  A July 2013 SSA award letter cites to medical evidence obtained prior to January 2010, which thus may be pertinent to the claim at issue.  SSA records have not previously been sought or obtained.  They are constructively of record and should be secured on remand.

Finally, for at least a portion of the time period prior to January 25, 2010, the Veteran did not meet the requirements for entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  (The Board notes that 38 C.F.R. § 4.16(a) contemplates that disabilities resulting from a common cause/etiology (which, in the Veteran's case, during the time at issue, included back and bilateral lower extremity disabilities) will be treated as a single disability for the purpose of determining whether the schedular criteria are met.)  Consideration of TDIU on an extraschedular basis (under 38 C.F.R. § 4.16(b)) requires that the matter be referred to the Director, Compensation Service, for evaluation.  Based on the Veteran's contentions, outlined above, the Board finds that referral for extraschedular TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all SSA records pertaining to the Veteran, to include any determinations and all relevant medical records considered in arriving at such decisions.

2.  Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his service-connected and to provide authorizations for VA to obtain records of any such private treatment (prior to January 2010).  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After the record is determined to be complete, refer the matter of entitlement to a TDIU rating on an extraschedular basis (for any period prior to January 25, 2010, where the requirements for a schedular rating are not met) to the Director, Compensation Service, for a determination as to whether the Veteran is entitled to assignment of a TDIU rating under the provisions of 38 C.F.R. § 4.16(b).

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

